DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Response to Amendment
2.	 Amendment received on 4/27/2021has been entered. Claims 1, and 5-12 have been amended, claims 4 and 13 have been canceled and claim 15 is newly added.

Response to Arguments
3.	Applicant contends, “Yang fails to teach interacting with the object through a user interface on the electronic device through a contextual action” Examiner respectfully disagrees. Paragraph [0078] of Yang discloses many examples of interacting between the object and the electronic device through a user interface. For example, when Julia grabs her electronic toothbrush, EM-Sense automatically starts displaying a timer in the user interface of the smartwatch. This is a good example of interaction between the object (electronic toothbrush) and the electronic device (smartwatch).
Applicant further argues, “Yang provides examples where information is provided about an object once it is recognized, but contextual control over that object is not ”. Examiner respectfully disagrees. The above feature that is, controlling of the object (i.e. toothbrush, scale, or appliance) is not found in claim 1.

Applicant contends, “Yang describes a sensing process that detects a spike in the EM signals received by the electronic device… Approaching an object causes a much smaller rate of change in the received signal. Id. In contrast, the system and method defined by the amended claims receives signals emitted by the object through an antenna” Paragraph [0059] describes an electromagnetic signal propagating and sensed by a conducting electrode worn by a user. The conductors that can sense the electromagnetic signals are called an antenna.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 5-11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (US 2017/0124816).
As to claim 1, Yang teaches a method of recognizing ([0032] wearable hardware for recognizing handled electrical and electromechanical objects) and interacting with an object ([0088] for example authentication interaction) comprising:
positioning an electronic device in proximity to an object ([0029] object detection, triggered only when objects are physically touched, [0049] EM sensing device to receive electric signals from a metal door, [0050], fig. 1), wherein the electronic device (wrist watch, figs. 1 & 2) comprises a controller (processor 38, fig. 2), a user interface ( user controls 44, fig. 2, [0088] a confirmation button can be displayed on the owner's smartwatch), and an antenna receptive of electro-magnetic signals emitted from the object ([0059] Whenever a user makes physical contact with an electrical or electromechanical object, its EM signal propagates through the body and is sensed by a conducting electrode worn on the user's wrist; fig. 2 including conductors 31 and 33); 
receiving an electro-magnetic signal emitted by the object using the antenna ([0049] the hand 22 is in contact with a metal door handle 28 through which the human may receive electrical signals, [0050] The sensor may include a first sensor element or conductor 31 and a second sensor element or conductor 33. Electrical signals sensed by the sensor 32 are provided to a processing portion 36 of the system 30);
analyzing the electro-magnetic signal received by the antenna to recognize the object ([0070] once an object's EM signature is decoupled from background environmental noise, we use it as input for live object classification, [0072] An EM signal is measured (72) and a background environmental EM noise is measured (74)… The 

determining whether the object supports a contextual action, wherein the contextual action comprises an action that is contextually dependent on the electronic device and the object ([0078] when Julia grabs her electric toothbrush, EM-Sense automatically starts a timer (FIG. 7A). Down in the kitchen, EM-Sense detects patterns of appliance touches, such as the refrigerator (FIG. 7C) and the stove. From this and the time of day, EM-Sense infers that Julia is cooking breakfast and fetches the morning news, which can be played from her smartwatch (FIG. 7D). Note that the object such as the electric toothbrush supports a contextual action such as starting a timer on the electronic device such as the smartwatch when the electric toothbrush is grabbed by a user; the object such the refrigerator supports a contextual action such as playing morning news on the smartwatch when the refrigerator is touched by the user.  [0085] object-Specific Applications--When a user handles objects with known EM signatures, EM-Sense can launch object-specific applications. For example, our electric tooth-brush example launched a timer application); and 
interacting with the object through the user interface of the electronic device ([0078] when Julia grabs her electric toothbrush, EM-Sense automatically starts a timer (FIG. 7A). When she steps on a scale, a scrollable history of her weight is displayed on her smartwatch automatically (FIG. 7B). Down in the kitchen, EM-Sense detects patterns of appliance touches, such as the refrigerator (FIG. 7C) and the stove. From this and the time of day, EM-Sense infers that Julia is cooking breakfast and 
wherein a contextual charm is displayed on the user interface and initiated to perform the contextual action if the contextual action is supported by the object ([0078] when Julia grabs her electric toothbrush, EM-Sense automatically starts a timer (FIG. 7A). When she steps on a scale, a scrollable history of her weight is displayed on her smartwatch automatically (FIG. 7B). Note that the contextual action includes starting a timer to alarm a user and a contextual charm includes displaying a timer as seen in fig. 7A).


As to claim 2, Yang teaches the method, further comprising: initiating an application on the electronic device when the object does not support a contextual action ([0072] the background environmental noise-adjusted signal is compared (78) to known EM signatures. These known signatures can be stored in a library (examiner’s note: that is to support a contextual action). Optionally, these known signatures can be learned as part of a learning phase that the sensing device can be placed in (examiner’s note: that is when contextual is not supported, [0015])), wherein the application is capable of controlling the object ([0085], [0088]-[0089]).

As to claim 3, Yang teaches the method, further comprising: receiving notification of a supported contextual action from the object ([0072] an indication of the object can then be displayed, [0088]). 

4. (Canceled)

As to claim 5, Yang teaches the method, further comprising: accepting the contextual charm to perform the contextual action on the object ([0088] Note that to log into the computer, a confirmation button is displayed for the user to press it for additional security). 

As to claim 6, Yang teaches the method, further comprising: matching the contextual action to an available control action on an application associated with the object ([0085] Object-Specific Applications--When a user handles objects with known EM signatures, EM-Sense can launch object-specific applications. For example, our electric tooth-brush example launched a timer application). 

As to claim 7, Yang teaches the method, further comprising: receiving a signature electro-magnetic signal with the supported contextual action ([0072] an EM signal is measured (72)), wherein the signature electro-magnetic signal can be used to recognize the object ([0072] noise-adjusted signal is compared (78) to known EM signatures…Based on the comparison, a determination is made (80) of what object the user is in contact with, [0006]).

As to claim 8, Yang teaches the method, further comprising: receiving location data from a location sensor on the electronic device ([0008] the controller using the location data in connection with the recognition of the object to identify the object specifically ([0008] based on the location, the controller uses the context of the location to assist in determining the type of electrical device that generated the electrical signals sensed by the sensor). 

As to claim 9, Yang teaches the method, wherein analyzing the electro-magnetic signal received by the antenna to recognize the object comprises : matching the received electro-magnetic signal to an electro-magnetic signal for the object ([0072] noise-adjusted signal is compared (78) to known EM signatures. These known signatures can be stored in a library). 

As to claim 10, Yang teaches the method, wherein the contextual charm causes the object to receive an action from an application running on the electronic device ([0088] confirmation button can be displayed on the owner's smartwatch. Paragraph [0088] describes that the confirmation button is related to user’s authentication). 

As to claim 11, Yang teaches the method, wherein the contextual charm represents an item/action pair (paragraph [0088] describes the confirmation button representing trackpad and authentication action). 

the method wherein the item comprises an electronic file ([0078] when she steps on a scale, a scrollable history of her weight is displayed on her smartwatch automatically (FIG. 7B)).

Allowable Subject Matter
6.	Claims 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A system for recognizing and interacting with an object comprising: an electronic device comprising: an antenna for receiving an electro-magnetic signal emitted from an object in proximity to the electronic device, a controller for analyzing the received electro-magnetic signal, a classification engine for classifying the object based on the analyzed signal, and a user interface, wherein the user interface provides a means to control the object through a contextual charm displayed on the user interface, wherein the contextual charm represents a supported action capable of being performed on the object through instruction sent by the electronic device, wherein the supported action comprises an action that is contextually dependent on the electronic device and the object” in combination with the other claimed limitations set forth in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/            Examiner, Art Unit 2628         

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628